Exhibit 10.4

 

Execution Copy

 

WATTS WATER TECHNOLOGIES, INC.

 

FIRST AMENDMENT

TO NOTE PURCHASE AGREEMENT

 

$50,000,000

4.87% Senior Notes, Series A

Due May 15, 2010

 

$75,000,000

5.47% Senior Notes, Series B

Due May 15, 2013

 

Dated as of April 27, 2006

 

To the Holders of the Senior Notes

of Watts Water Technologies, Inc.

Named in the Attached Schedule I

 

Ladies and Gentlemen:

 

Reference is made to the Note Purchase Agreement dated as of May 15, 2003 (the
“Note Agreement”) among Watts Water Technologies, Inc., a Delaware corporation
(formerly, Watts Industries, Inc., the “Company”), and each of the Purchasers
named in Schedule A thereto pursuant to which the Company issued $50,000,000
aggregate principal amount of its 4.87% Senior Notes, Series A, due May 15, 2010
and $75,000,000 aggregate principal amount of its 5.47% Senior Notes, Series B,
due May 15, 2013 (together, the “Notes”). You are referred to herein
individually as a “Holder” and collectively as the “Holders.”  Capitalized terms
used and not otherwise defined in this First Amendment to Note Purchase
Agreement (this “Amendment”) shall have the meanings ascribed to them in the
Note Agreement, as amended hereby.

 

The Company has authorized the issuance and sale of $200,000,000 aggregate
principal amount of its 5.85% Senior Notes, due April 30, 2016 (the “2006
Notes”), pursuant to a Note Purchase Agreement dated as of April 27, 2006 among
the Company and each of the Purchasers named in Schedule A thereto (the “2006
Note Agreement”). The 2006 Notes will be guaranteed by each domestic Subsidiary
that is now or in the future becomes a borrower under the Credit Agreement or a
signatory to the Bank Guaranties (individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”). The Subsidiary Guarantors executed
and delivered a Subsidiary Guaranty in favor of the Holders dated as of February
22, 2006 substantially in the

 

--------------------------------------------------------------------------------


 

form of Exhibit B-1 to the Note Agreement. It is necessary to amend portions of
the Note Agreement to reflect the existence of such Subsidiary Guaranty. The
Company also has requested the amendment of certain provisions in the Note
Agreement to conform such provisions to the equivalent provisions in the 2006
Note Agreement. The Holders have agreed to modify the Note Agreement on the
terms and conditions set forth herein.

 

In consideration of the premises and for good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Company and the Holders
agree as follows:

 

1.             AMENDMENTS TO NOTE AGREEMENT

 

1.1.          Amendment of Section 7.1.

 

1.1.1.       The last paragraph of Section 7.1(a) of the Note Agreement is
amended to read in its entirety as follows:

 

“setting forth in each case in comparative form the figures for the
corresponding periods in the previous fiscal year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 7.1(a), provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such
Form 10-Q available on “EDGAR” and on its home page on the worldwide web (at the
date of this Agreement located at:  http//www.wattswater.com) and shall have
given each Purchaser prior notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);”

 

1.1.2.       The last paragraph of Section 7.1(b) of the Note Agreement is
amended to read in its entirety as follows:

 

“setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with

 

2

--------------------------------------------------------------------------------


 

GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(b), provided,
further, that the Company shall be deemed to have made such delivery of such
Form 10-K if it shall have timely made Electronic Delivery thereof;”

 

1.2.          Amendment of Section 7.2.

 

1.2.1       The first paragraph of Section 7.2 of the Note Agreement is amended
to read in its entirety as follows:

 

 “Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth (which, in the case of Electronic Delivery of
any such financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):”

 

1.2.2.      Section 7.2(a) of the Note Agreement is amended to read in its
entirety as follows:

 

“(a)       Covenant Compliance — the information (including detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Section 10.1 through Section 10.9,
inclusive, during the quarterly or annual period covered by the statements then
being furnished (including with respect to each such Section, where applicable,
the calculations of the maximum or minimum amount, ratio or percentage, as the
case may be, permissible under the terms of such Sections, and the calculation
of the amount, ratio or percentage then in existence); and”

 

1.3.          Amendment of Section 10.2. Section 10.2 of the Note Agreement is
amended to read in its entirety as follows:

 

“10.2     Priority Debt.

 

The Company will not permit Priority Debt to exceed 20% of Consolidated Total
Assets at any time.”

 

3

--------------------------------------------------------------------------------


 

1.4.          Amendment of Section 10.3. Section 10.3(i) of the Note Agreement
is amended to read in its entirety as follows:

 

“(i)          Liens securing Debt not otherwise permitted by paragraphs
(a) through (h) above, provided that, after giving effect to the incurrence of
the Debt so secured, Priority Debt does not exceed 20% of Consolidated Total
Assets.”

 

1.5.          Addition of Section 10.9. New Section 10.9 is added to the Note
Agreement to read as follows:

 

“10.9.     Subsidiary Guaranty.

 

The Company will not permit any domestic Subsidiary to become a borrower under
the Credit Agreement or a party to the Bank Guaranties or to directly or
indirectly guaranty any of the Company’s obligations under the Credit Agreement
unless such Subsidiary is, or concurrently therewith becomes, a party to the
Subsidiary Guaranty.”

 

1.6.          Amendment of Section 11.

 

1.6.1. Section 11(c) of the Note Agreement is amended to read in its entirety as
follows:

 

“(c)         the Company defaults in the performance of or compliance with any
term contained in Sections 10.1 through 10.9; or”

 

1.6.2. Section 11(f) of the Note Agreement is amended to read in its entirety as
follows:

 

“(f)          (i) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Debt that is outstanding in an
aggregate principal amount greater than $30,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Restricted Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Debt that is outstanding in an aggregate principal amount greater than
$30,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Debt has become, or has been declared (or one or more Persons are entitled
to declare such Debt to be), due and payable before its stated maturity or
before its regularly scheduled dates of payment, or (iii) as a consequence of
the occurrence or continuation of any event or condition (other than the passage
of time or the right of the holder of Debt to convert such Debt into equity
interests), (x) the Company or any Restricted Subsidiary has become obligated to
purchase or repay Debt

 

4

--------------------------------------------------------------------------------


 

before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount greater than $30,000,000, or (y)
one or more Persons have the right to require the Company or any Restricted
Subsidiary so to purchase or repay such Debt; or”

 

1.6.3. Section 11(i) of the Note Agreement is amended to read in its entirety as
follows:

 

“(i)           a final judgment or judgments for the payment of money
aggregating more than $30,000,000 are rendered against one or more of the
Company and its Restricted Subsidiaries, which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay; or”

 

1.6.4. Section 11(j) of the Note Agreement is amended to read in its entirety as
follows:

 

“(j)           if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans determined
in accordance with Title IV of ERISA, shall be greater than $30,000,000,
(iv) the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Restricted Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Restricted Subsidiary
thereunder; and any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect; or”

 

5

--------------------------------------------------------------------------------


 

1.7.          Amendment of Section 15. Section 15.1 of the Note Agreement is
amended to read in its entirety as follows:

 

“15.1      Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
you and each Other Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes or the Subsidiary Guaranty (whether or
not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes or the
Subsidiary Guaranty or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes or the Subsidiary Guaranty, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes. The Company will pay, and will save you
and each other holder of a Note harmless from, all claims in respect of any
fees, costs or expenses if any, of brokers and finders (other than those
retained by you).”

 

1.8.          Addition of Section 23. New Section 23 is added to the Note
Agreement to read as follows:

 

“23.         RELEASE OF SUBSIDIARY GUARANTOR.

 

You and each subsequent holder of a Note agree to release any Subsidiary
Guarantor from the Subsidiary Guaranty (i) if such Subsidiary Guarantor ceases
to be such as a result of a Disposition permitted by Section 10.4 or 10.5, or
(ii) at such time as the banks party to the Credit Agreement release such
Subsidiary as a borrower under the Credit Agreement and/or as a guarantor under
the Bank Guaranties; provided, however, that you and each subsequent holder will
not be required to release a Subsidiary Guarantor from the Subsidiary Guaranty
upon such Subsidiary’s release from the Bank Guaranties if (A) a Default or
Event of Default has occurred and is continuing, (B) such Subsidiary Guarantor
is to become a borrower under the Credit Agreement, or (C) such release is part
of a plan of financing that contemplates such Subsidiary Guarantor guaranteeing
any other Debt of the Company. Such Subsidiary Guarantor shall automatically be
released from the Subsidiary Guaranty upon the delivery to the holders of the
Notes of a certificate from a Senior Financial Officer of the Company stating
that the requirements of this Section 23 have been met. If any fee or other form
of consideration is given to any holder of Debt of the Company expressly for the

 

6

--------------------------------------------------------------------------------


 

purpose of such release, holders of the Notes shall receive equivalent
consideration.”

 

1.9.          Amendment of Schedule B.

 

1.9.1.       The definitions of Adjusted Consolidated Net Worth and Restricted
Investments are deleted from Schedule B.

 

1.9.2.       The following definitions are added to Schedule B in the
appropriate alphabetical order:

 

“Bank Guaranties” means the Guaranties of domestic Subsidiaries of Debt
outstanding under the Credit Agreement, as such Guaranties or agreements may be
amended, restated or otherwise modified, and any successors thereto.

 

“Company” means Watts Water Technologies, Inc., a Delaware corporation.

 

“Credit Agreement” means the Credit Agreement dated as of April 27, 2006 among
the Company, certain subsidiaries of the Company, the Lenders (as defined
therein) and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, as such agreement may be hereafter amended, restated,
supplemented, refinanced, increased or reduced from time to time, and any
successor credit agreement or similar facility.

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“Material Subsidiary Guarantor” means, at any time, any Subsidiary Guarantor
that would at such time account for more than 5% of (i) Consolidated Total
Assets as of the end of the most recently completed fiscal quarter or
(ii) consolidated revenue of the Company and its Restricted Subsidiaries for the
four fiscal quarters ending as of the end of the most recently completed fiscal
quarter.

 

1.9.3.       The following terms are amended to read in their entirety as
follows:

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company to perform its obligations under this Agreement and the Notes, or (c)
the ability of any Material Subsidiary Guarantor to perform its obligations
under the Subsidiary Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or the Subsidiary Guaranty.

 

“Priority Debt” means, as of any date, the sum (without duplication) of
(a) outstanding unsecured Debt of Restricted Subsidiaries that are not
Subsidiary Guarantors other than (i) Debt owed to the Company or another
Restricted

 

7

--------------------------------------------------------------------------------


 

Subsidiary and (ii) unsecured Debt of a Person outstanding at the time it
becomes a Restricted Subsidiary, provided that (A) such Person is not an
Unrestricted Subsidiary and (B) such Debt was not incurred in contemplation of
such Person becoming a Restricted Subsidiary, and (b) Debt of the Company and
its Restricted Subsidiaries secured by Liens not otherwise permitted by the
introductory clause of Section 10.3 and Sections 10.3 (a) through (h).

 

2.             CONSENT TO RELEASE OF TWO SUBSIDIARY GUARANTORS

 

The Holders consent to release Watts Premier, Inc. (“Premier”) and Watts
Radiant, Inc. (“Radiant”) as guarantors under the Subsidiary Guaranty as of the
date set forth above upon the satisfaction of the following conditions:

 

2.1.          Release of Premier and Radiant by Banks. The banks shall have
released Premier and Radiant as guarantors under the Bank Guaranties.

 

2.2.          Certificate of Senior Financial Officer. The Holders shall have
received a certificate from a Senior Financial Officer of the Company certifying
that (a) a Default or Event of Default has not occurred and is not continuing,
(b) neither Premier nor Radiant will become a borrower under the Credit
Agreement, and (c) such release is not part of a plan of financing that
contemplates Premier or Radiant guaranteeing any other Debt of the Company.

 

3.             REAFFIRMATION; REPRESENTATIONS AND WARRANTIES

 

3.1.          Reaffirmation of Note Agreement. The Company reaffirms its
agreement to comply with each of the covenants, agreements and other provisions
of the Note Agreement and the Notes, including the additions and amendments of
such provisions effected by this Amendment.

 

3.2.          Note Agreement. The Company represents and warrants that the
representations and warranties contained in the Note Agreement are true and
correct as of the date hereof, except (a) to the extent that any of such
representations and warranties specifically relate to an earlier date, (b) for
such changes, facts, transactions and occurrences that have arisen since May 15,
2003 in the ordinary course of business, (c) such other matters as have been
previously disclosed in writing by the Company (including in its financial
statements and notes thereto) to the Holders and (d) other changes that could
not reasonably be expected to have a Material Adverse Effect.

 

3.3.          No Default or Event of Default. After giving effect to the
transactions contemplated hereby, there will exist no Default or Event of
Default.

 

3.4.          Authorization. The execution, delivery and performance by the
Company of this Amendment have been duly authorized by all necessary corporate
action and, except as provided herein, do not require any registration with,
consent or approval of, notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable. The Note
Agreement and this Amendment each constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except

 

8

--------------------------------------------------------------------------------


 

as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.             EFFECTIVE DATE

 

This Amendment shall become effective as of the date set forth above upon the
satisfaction of the following conditions:

 

4.1.          Consent of Holders to Amendment. Execution by the Holders of at
least a majority of the aggregate principal amount of the Notes outstanding and
receipt by the Holders of a counterpart of this Amendment duly executed by the
Company.

 

4.2.          Credit Facility. The Holders shall have received a copy of the
executed Credit Agreement.

 

4.3.          Expenses. The Company shall have paid all fees and expenses of
special counsel to the Holders.

 

5.             MISCELLANEOUS

 

5.1.          Ratification. The Note Agreement, as amended hereby, shall remain
in full force and effect and is ratified, approved and confirmed in all
respects.

 

5.2.          Reference to and Effect on the Note Agreement. Upon the final
effectiveness of this Amendment, each reference in the Note Agreement and in
other documents describing or referencing the Note Agreement to the “Agreement,”
“Note Agreement,” “hereunder,” “hereof,” “herein,” or words of like import
referring to the Note Agreement, shall mean and be a reference to the Note
Agreement, as amended hereby.

 

5.3.          Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the respective successors and assigns of the parties hereto.

 

5.4.          Governing Law. This Amendment shall be governed by and construed
in accordance with Massachusetts law, excluding choice-of-law principles of the
law of such Commonwealth that would require the application of the laws of a
jurisdiction other than such Commonwealth.

 

5.5.          Counterparts. This Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but altogether
only one instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Holders have caused this Amendment to be
executed and delivered by their respective officer or officers thereunto duly
authorized.

 

 

WATTS WATER TECHNOLOGIES, INC.

 

 

 

 

By:

   /s/ William C. McCartney

 

 

Name:

William C. McCartney

 

 

Title:

Chief Financial Officer

 

 

S-1

--------------------------------------------------------------------------------


 

HOLDERS:

 

 

 

 

 

CONNECTICUT GENERAL LIFE INSURANCE
COMPANY

 

 

By: CIGNA Investments, Inc. (authorized agent)

 

 

 

 

 

By:

/s/ Lori E. Hopkins

 

 

 

Name:

Lori E. Hopkins

 

 

 

Title:

   Vice President

 

 

 

 

 

 

HARTFORD FIRE INSURANCE COMPANY

 

 

HARTFORD LIFE INSURANCE COMPANY

 

 

By: HARTFORD INVESTMENT SERVICES, INC.
Its Agent and Attorney in Fact

 

 

 

 

By:

   /s/ Ronald A. Mendel

 

 

Name:

Ronald A. Mendel

 

 

Title:

Managing Director

 

 

 

 

 

 

PHYSICIAN’S LIFE INSURANCE COMPANY

 

 

By: HARTFORD INVESTMENT SERVICES,
INC. Its Agent and Attorney in Fact

 

 

 

 

By:

    /s/ Ronald A. Mendel

 

 

Name:

Ronald A. Mendel

 

 

Title:

Managing Director

 

 

 

 

 

 

NATIONWIDE LIFE INSURANCE COMPANY

 

 

 

 

By:

    /s/ Wayne T. Frisbee

 

 

Name:

Wayne T. Frisbee

 

 

Title:

Authorized Signatory

 

 

 

S-2

--------------------------------------------------------------------------------


 

NATIONWIDE LIFE INSURANCE COMPANY

 

NATIONWIDE MUTUAL INSURANCE

 

COMPANY

 

NATIONWIDE LIFE AND ANNUITY

 

INSURANCE COMPANY

 

NATIONWIDE INDEMNITY COMPANY

 

SCOTTSDALE INSURANCE COMPANY

 

NATIONWIDE LIFE INSURANCE COMPANY

 

OF AMERICA

 

 

 

By:

     /s/ Wayne T. Frisbee

 

 

Name:

Wayne T. Frisbee

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

THE TRAVELERS INSURANCE COMPANY

 

 

By:

   /s/ Judith A. Gulotta

 

Name:

Judith A. Gulotta

 

Title:

Vice President

 

 

 

NATIONAL BENEFIT LIFE INSURANCE
COMPANY

 

By: Conning Asset Management Company, its

 

Investment Manager

 

 

By:

   /s/ David R. Miller

 

Name:

David R. Miller

 

Title:

Managing Director

 

 

 

PRIMERICA LIFE INSURANCE COMPANY

 

By: Conning Asset Management Company, its

 

Investment Manager

 

By:

   /s/ David R. Miller

 

Name:

David R. Miller

 

Title:

Managing Director

 

 

S-3

--------------------------------------------------------------------------------


 

SWISS RE LIFE & HEALTH AMERICA, INC.

 

 

By: Swiss Re Asset Management (Americas) Inc.

 

 

 

 

By:

    /s/ John H. DeMallier

 

 

Name:

John H. DeMallier

 

 

Title:

Vice President

 

 

 

 

 

 

FORT WAYNE HEALTH & CASUALTY

 

 

INSURANCE COMPANY

 

 

By: Swiss Re Asset Management (Americas) Inc.

 

 

 

 

By:

    /s/ John H. DeMallier

 

 

Name:

John H. DeMallier

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SOUTHWESTERN LIFE INSURANCE

 

 

COMPANY

 

 

By: Swiss Re Asset Management (Americas) Inc.

 

 

 

 

By:

    /s/ John H. DeMallier

 

 

Name:

John H. DeMallier

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

AMERICAN INVESTORS LIFE INSURANCE

 

 

COMPANY

 

 

 

 

 

By: AmerUs Capital Management Group, Inc., its
authorized attorney-in-fact

 

 

 

 

By:

    /s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Vice President – Private Placements

 

 

 

S-4

--------------------------------------------------------------------------------


 

BANKERS LIFE INSURANCE COMPANY OF

 

 

NEW YORK

 

 

 

 

 

By: AmerUs Capital Management Group, Inc., its
authorized attorney-in-fact

 

 

 

 

By:

    /s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Vice President – Private Placements

 

 

 

 

 

 

 

 

INDIANAPOLIS LIFE INSURANCE COMPANY

 

 

 

 

 

By: AmerUs Capital Management Group, Inc., its
authorized attorney-in-fact

 

 

 

 

By:

    /s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Vice President – Private Placements

 

 

 

 

 

 

 

 

AMERICAN UNITED LIFE INSURANCE

 

 

COMPANY

 

 

 

 

By:

    /s/ Keith R. Adams

 

 

Name:

Keith R. Adams

 

 

Title:

V. P. Fixed Income Securities

 

 

 

 

 

 

PIONEER MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

    /s/ Keith R. Adams

 

 

Name:

Keith R. Adams

 

 

Title:

V. P. Fixed Income Securities

 

 

 

 

 

 

 

 

THE STATE LIFE INSURANCE COMPANY

 

 

 

 

By:

    /s/ Keith R. Adams

 

 

Name:

Keith R. Adams

 

 

Title:

V. P. Fixed Income Securities

 

 

 

S-5

--------------------------------------------------------------------------------


 

ASSURITY LIFE INSURANCE COMPANY

 

 

 

 

By:

    /s/ Victor Weber

 

 

Name:

Victor Weber

 

 

Title:

Senior Director - Investments

 

 

 

 

 

 

ASSURITY LIFE INSURANCE COMPANY,

 

 

successor in interest to Woodmen Accident and
Life Company

 

 

 

 

By:

    /s/ Victor Weber

 

 

Name:

Victor Weber

 

 

Title:

Senior Director - Investments

 

 

 

 

 

 

 

 

SECURITY FINANCIAL LIFE INSURANCE CO.

 

 

 

 

By:

     /s/ Kevin W. Hammond

 

 

Name:

Kevin W. Hammond

 

 

Title:

Senior Director - Investments

 

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY

 

 

 

 

By:

Prudential Investment Management, Inc., as

 

 

investment manager

 

By:

 

 

 

Name:

 

 

 

Title:  Vice President

 

 

 

S-6

--------------------------------------------------------------------------------


 

Consent by Subsidiary Guarantors

 

The undersigned Subsidiary Guarantors hereby consent to the foregoing First
Amendment to Note Purchase Agreement dated as of April 27, 2006 among Watts
Water Technologies, Inc. and the Purchasers listed in Schedule A attached
thereto.

 

 

WATTS REGULATOR CO.

 

ANDERSON-BARROWS METALS

 

CORPORATION

 

WEBSTER VALVE, INC.

 

HUNTER INNOVATIONS, INC.

 

WATTS DISTRIBUTION COMPANY, INC.

 

CORE INDUSTRIES, INC.

 

DORMONT MANUFACTURING COMPANY

 

FLOWMATIC SYSTEMS, INC.

 

 

By:

  /s/ William C. McCartney

 

 

Name:

William C. McCartney

 

Title:

President

 

--------------------------------------------------------------------------------